  8:20-cr-00189-BCB-MDN Doc # 74 Filed: 11/13/20 Page 1 of 1 - Page ID # 159




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiffs,                                      8:20CR189

        vs.
                                                                          ORDER
ALMENDRA ESCOBEDO-OROZCO,

                        Defendant.




       This matter is before the court on Defendant's MOTION FOR EXTENSION OF TIME
TO FILE PRETRIAL MOTIONS [73]. The record shows that this deadline expired on
September 8, 2020, that the Motion for Extension was filed on November 13, 2020, and that trial
was set, and continued once, prior to the filing of the motion. The motion for extension of time
does not request to file pretrial motions out-of-time nor does it indicate the likelihood of the
necessity to file any pretrial motions. The court finds that Defendant has not shown good cause
for extending the deadline at this time.


       IT IS ORDERED:
       1.      Defendant's MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL
MOTIONS [73] is denied.
       2.      Pursuant to NECrimR 59.2(a), a party may object to this order by filing a
“Statement of Objections to Magistrate Judge’s Order” within 14 days of today’s date.


       Dated this 13th day of November, 2020.

                                                      BY THE COURT:

                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
